            Case 5:19-cv-00408-GAM Document 39 Filed 03/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE NUNEZ, III                   :
                                          :
       v.                                 :      CIVIL ACTION NO. 19-408
                                          :
TINA NORRIS, ET AL.                       :

                                        ORDER

       This 23rd day of March, 2021, it is hereby ORDERED that Defendant’s Motion to

Dismiss for Lack of Prosecution, ECF 36, is GRANTED. For the reasons set forth in the

accompanying memorandum, it is further ORDERED that the Complaint is dismissed with

prejudice.




                                                    /s/ Gerald Austin McHugh
                                                 United States District Judge
